DETAILED ACTION
	This is a final rejection in response to amendment filed 8/24/22. Claims 1-20 are currently pending.
Response to Arguments
	Applicants arguments filed 8/24/22 have been fully considered but are not persuasive. Regarding the amendments, the arms of Conete are substantially flat.  The claim does not require the entire arm to be flat and on a particular plane. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,078,845. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the 845 reference is a narrower version of the present invention but includes all limitations of the present invention.
Claims 1 and 10, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,132,242. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the 242 reference is a narrower version of the present invention but includes all limitations of the present invention.

Claim Objections
Claim 1 objected to because of the following informalities:  the claim was amended to say” the first arm and the second arm substantially flat”, it appears to contain a typographical error and should read are substantially flat.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10, 11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conete et al. (US2010/0205930).
Regarding independent claim 1, 12 and 20, Conete teaches a gas turbine engine assembly comprising: 
a first annular member 120; 
a second annular member 130 including a different material than the first annular member [0011, 0043-0044]; 
the second annular member connected to the first annular member with a dual arm V bracket 150; 
the dual arm V bracket including a first arm 152 and a second arm 153; 
the first arm and the second arm extending axially away from a bracket base 151; 
the first arm and the second arm substantially flat (see figure 4);
the bracket base attached to the first annular member; and the first arm and the second arm attached to the second annular member [0037].
Regarding dependent claim 3, Conete teaches wherein the first annular member and the second annular member are disposed in a gas turbine engine hot section [0001].
Regarding dependent claim 4, Conete teaches wherein the first annular member includes at least one of an inner ring or an outer ring (see figure 3).
Regarding dependent claim 5, Conete teaches wherein the second annular member includes at least one of a mixer or a centerbody [0035-0036]. 
Regarding dependent claim 6, Conete teaches wherein the bracket base 151 is a flat bracket base (see figure 4).
Regarding dependent claim 8, Conete teaches wherein the first arm and the second arm are attached to the second annular member using at least one of screws or bolts 154 through composite holes 1510.
Regarding dependent claim 10, Conete teaches wherein the first annular member has a first thermal expansion coefficient and the second annular member has a second thermal expansion coefficient [0011].
Regarding dependent claim 11, Conete teaches wherein the bracket base 151 is a bracket flanged base angled with respect to the first arm and the second arm (see figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conete.
Regarding dependent claim 2, Conete teaches the first metallic material is made of a ceramic matrix composite material and the second annular member is made at least in part of a metallic material [0043-0044]. This is the opposite of what is claimed and  therefore is silent to wherein the first annular member is made at least in part of a metallic material, and wherein the second annular member is made of a ceramic matrix composite material.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the first member made of a metallic material and the second annular member to be made of a CMC material as claimed, as part of an obvious reversal of the prior art parts. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).    
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conete in view of Kramer (US 9638133).
Regarding dependent claim 9, Conete teaches the invention as claimed and discussed above. Conete does teach composite holes (as 130 is made of CMC) but is silent to metal inserts in the composite holes.
Kramer teaches it was known to use a metal insert 102 in the recess of a CMC liner to connect to a bracket. 
It would have been obvious to use a metal insert in the opening of the composite holes of Conete where the V bracket is connecting to the CMC so that there is forces are transmitted from the bolt to the washer instead of the CMC material (as taught by Kramer col. 4, ll. 36-44).

Allowable Subject Matter
Claims 12-19 allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to teach a V bracket structure connected a centerbody (in this contest it is the plug) to the rear turbine frame having the bracket base attached to the rear turbine frame and the arms attached to the centerbody. Regarding dependent claims 7 this type of bracket is not used in this location for connecting these types of structure together, it would not have been obvious to modify existing prior art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741